Greenbaum, J. (dissenting in part):
I dissent from so much of the opinion of the majority of this court which construes the 48th paragraph of the lease as being only applicable to that portion of the premises owned by the defendant which is in the southerly portion thereof and which embraces 50 feet by 200 feet.
I am of the opinion that the lessee only acquired the right to purchase under its option the entire plot of 75 feet by 200 feet. Paragraph 48 does not in so many words speak of a contemplated sale of the demised premises to the plaintiff. What it does say is *413that “ in the event of a contemplated sale of the said premises during the demised term, the landlord agrees to give to the tenant,” etc. (Italics mine.)
An analysis of the lease itself would indicate to my mind that the parties never intended a contemplated sale of a portion of the entire premises. The defendant leased to the plaintiff that portion of its property upon which there was a moving picture theatre. The lessee was only interested in the theatre, which, however, did not cover the entire southerly fifty feet of the entire plot. The lease expressly excluded from the fifty-foot plot a portion thereof upon which there is a small building with a store used as a lunch room and known as No. 50f Bowery, which was leased to a third party. It also excluded the hallway and stairway to the upper floors of that building and also the cellar thereof. On the remaining northerly twenty-five feet of the plot there were two buildings, one fronting on the Bowery, known as No. 52 Bowery, and the other an old building in the rear, known as No. 26 Elizabeth street, with a large intervening open yard space. The lease expressly provides that the “ landlord does hereby agree during the existence of this lease to allow to the tenant a passageway to the building known as No. 26 Elizabeth Street.”
A diagram which forms a part of the papers on appeal shows four exits from the theatre into the yard, each within the northerly portion of the premises.
The lease also provides that there shall be an opening between the two buildings facing the Bowery. There are other minor reservations or easements.
Reading all the reservations and easements in the lease there seems to me to be a clear indication that when the parties referred to a contemplated sale in paragraph 48 it necessarily had reference to the entire plot, since the southerly fifty-foot portion could not be used under the terms of the lease excepting in connection with the remaining northerly twenty-five-foot portion.
It is significant too that the prayer in plaintiff’s amended complaint asks the court to compel the defendant specifically to perform its agreement with the plaintiff and to “ sell the demised, or the demised and adjoining premises to the plaintiff pursuant to the 48th paragraph of the said lease.” (Italics mine.)
Order modified as directed in opinion and as so modified affirmed, with costs to respondent. Settle order on notice.